Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 1 of 33 PageID #: 255



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                              CLARKSBURG

FRANCES G. POST, individually and
on behalf of all others similarly
situation,

     Plaintiff,

v.                                      Civ. Action No. 1:19-CV-73
                                               (Judge Kleeh)

AMERISOURCEBERGEN CORPORATION,
a Delaware corporation, US
BIOSERVICES CORPORATION, a
Delaware corporation, Ig.G. OF
AMERICA, INC., a Maryland corporation,
and IHS ACQUISITION XXX, INC., a Delaware
Corporation,

     Defendants.


                   MEMORANDUM ORDER DENYING DEFENDANTS’
                      MOTION TO DISMISS [DKT. NO. 15]


     On March 30, 2020, this Court issued an Order [Dkt. No. 36]

denying in part and granting in part Defendants’ Motion to Dismiss

[Dkt. No. 15] further noting that a memorandum opinion would

follow.   For the reasons discussed herein, that Order is AMENDED

to the extent that the motion to dismiss [Dkt. No. 15] is DENIED

as to Counts I, II, III, IV, V, and VI, and DENIED AS MOOT as to

Count VII.    The Court further DENIES the motion to dismiss based

on The Medical Professional Liability Act (“MPLA”).

                           PROCEDURAL HISTORY

     On April 18, 2019, the Plaintiff filed a Complaint against
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 2 of 33 PageID #: 256



Defendants   AmerisourceBergen          Corporation    (“AmerisourceBergen”),

US Bioservices Corporation (“US Bioservices”), I.g.G. of America,

Inc.    (“I.g.G.”),     and      IHS     Acquisition    XXX,    Inc.   (“IHS”)

(collectively, “Defendants”) [Dkt. No. 1].              An Amended Complaint

was filed on May 8, 2019 [Dkt. No. 9].            Defendants filed a Motion

to Dismiss on July 15, 2019 [Dkt. No. 15], to which Plaintiff

responded on August 7, 2019 [Dkt. No. 19].                Defendants filed a

reply on August 20, 2019 [Dkt. No. 20] which makes the matter ripe

for consideration.

                            I.   FACTUAL BACKGROUND

       Plaintiff, Frances G. Post (“Post” or “Plaintiff”), alleges

seven claims in this matter:               Count I, Negligence; Count II,

Personal Injury; Count III, Civil Conspiracy; Count IV, Fraudulent

Concealment; Count V, Unjust Enrichment/Disgorgement; Count VI,

Breach of Confidentiality and Violation of Privacy; and Count VII,

Punitive Damages [Dkt. No. 9].           Post is a resident of Morgantown,

West Virginia and alleges that she, and putative class members,

are    individuals    who    were      directed   by   Felix   Brizuela,   D.O.

(“Brizuela”) to purchase immunogloblin (“IVIG”) from Defendants in

Morgantown, West Virginia 1 [Id. at 2].            IVIG is an intravenously



1For purposes of the Motion to Dismiss, the Court accepts as true
the facts alleged in the Amended Complaint. See Anderson v. Sara
Lee Corp., 508 F.3d 181, 188 (4th Cir. 2007) (quoting Erickson v.
Pardus, 551 U.S. 89, 94 (2007)).


                                          2
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 3 of 33 PageID #: 257



administered blood product prepared by pooling immunoglobulins

from the plasma of thousands of human donors [Id. at 5].         Plaintiff

alleges that I.g.G. employed an Executive Account Manager and

Director of Sales to target Felix Brizuela, D.O., among other

physicians, to achieve an increase in sales of IVIG and to increase

the profits of AmerisourceBergen, US Bioservices, I.g.G, and IHS

Acquisition 2 [Id. at 5-6].    Plaintiff asserts that Defendants made


2 Felix Brizuela, D.O. is a Doctor of Osteopathic Medicine and a
board-certified   neurologist   with  a   neurology  practice   in
Morgantown, West Virginia [Dkt. No. 19 at 2, n.1]. A federal grand
jury indicted Brizuela on 21 counts of distributing controlled
substances outside the bounds of professional medical practice, in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C); one count of
conspiracy to distribute controlled substances outside the bounds
of professional medical practice, in violation of 21 U.S.C. §§
841(a)(1), (b)(1)(E)(i), (b)(1)(E)(iii); and 16 counts of illegal
remuneration in violation of the federal anti-kickback statute, in
violation of 42 U.S.C. §§ 1320a-7b(b)(1)(B) [N.D. W.Va. Criminal
Action No: 1:18-cr-00001, Dkt. No. 1]. The anti-kickback charges
related to a financial arrangement involving Brizuela, Southwest
Laboratories, LLC (“Southwest”), and Medspan Laboratory, Inc.
(“Medspan”) [Id.].     In January 2019, Brizuela was tried and
convicted of certain felony offenses related to services he
provided at a pain management and/or suboxone clinic and opioid
prescribing practices in his private practice [Dkt. No. 19 at 2,
n.1]. On June 19, 2020, the United States Court of Appeals for
the Fourth Circuit reversed the conviction and remanded the case
for a new trial. United States v. Felix Brizuela, Jr., No. 19-
4656, --- F.3d ---, 2020 WL 3393440 (4th Cir. 2020). The reversal
of Brizuela’s conviction was based on his contention that, under
United States v. Kennedy, 32 F.3d 876 (4th Cir. 1994) and Federal
Rule of Evidence 404(b), the district court improperly admitted
the testimony of patients whose treatment was not the basis for
any of the charges in the indictment. Brizuela, 2020 WL 339440,
at *2. The Fourth Circuit determined that the government did not
establish that the error was harmless and vacated the conviction.
Id. at *3.    On remand, Brizuela pled guilty to Count 2 of the
Indictment, distribution of controlled substances outside the
bounds of professional medical practice in violation of 21 U.S.C.
                                     3
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 4 of 33 PageID #: 258



payments to Felix Brizuela, D.O. to induce him to misdiagnose

patients and wrongfully disclose sensitive, private, and protected

medical information of Plaintiff and other putative class members

for   the   purpose   of    increasing       new-book    sales   of   IVIG,     which

increased Defendants’ profits [Id. at 5].

      For the period relevant to the allegations in the Amended

Complaint, Felix Brizuela, D.O. and Felix Brizuela, D.O., PLLC

operated a neurology office located at 1271 Suncrest Towne Centre,

Morgantown, West Virginia [Dkt. No. 9 at 5].                   Plaintiff contends

Defendants    greatly      incentivized      the   aggressive     sale   of     IVIG,

especially to new purchasers, because Defendants knew: (1) once a

person   is   prescribed     IVIG,   the      person    will   likely    take   IVIG

infusions for the remainder of his/her natural life; (2) IVIG is

expensive for the purchaser and lucrative for Defendants; and (3)

Defendants devised an internal practice which enabled them to

secretly under report and under pay bonus commissions on IVIG sales

to bolster corporate profits [Id. at 6].                Plaintiff asserts that

Defendants charged high rates for the IVIG product and increased

prices as the customer continued to purchase IVIG [Id.].

      Plaintiff claims to have received infusions every two weeks

at an initial charge of $8,758.29 for each infusion [Dkt. No. 9 at



§§ 841(a)(1) and 841(b)(1)(C) [N.D. W.Va. Criminal Action No: 1:18-
cr-1-1, Dkt. No. 494]. Brizuela was sentenced on October 1, 2020,
and the government dismissed the remaining charges in the
Indictment [Id., Dkt. No. 495].
                                         4
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 5 of 33 PageID #: 259



6].     The cost to Plaintiff was then raised to $9,126.28 and

$10,450.44, respectively, for each infusion over a period of

approximately twelve (12) months [Id.].             Plaintiff contends that

Defendants so aggressively incentivized bonus commissions to its

sales   executives   to    book    IVIG      transactions    that   some     sales

executives earned an IVIG quarterly bonus in excess of $900,000.00,

and that sales executives received a higher bonus commission

percentage   for   the    first    six    months   of   every     new-book   IVIG

transaction [Id.].

      Plaintiff alleges that on April 3, 2012, Defendants began

making payments to Felix Brizuela, D.O., that were unlawful,

wrongful, violated Defendants’ written policies, violated ethical

standards,   and   placed    the    health,      safety,    and   wellbeing    of

Plaintiff and putative class members at risk [Dkt. No. 9 at 7].

The payments made by Defendants to Brizuela continued until March

19, 2015 [Id.].       Plaintiff claims that Brizuela performed no

services for Defendants to earn the payments made to him other

than increasing the number of new-book IVIG transactions [Id.].

While Defendants paid Felix Brizuela, D.O. to obtain new-book IVIG

transactions, Brizuela became one of the highest volume IVIG

prescribing practitioners in the United States as measured by data

from the Centers for Medicare and Medicaid Services (“CMS”) [Id.].

During the approximate 26-month period Defendants made payments to

Felix Brizuela, D.O., Defendants obtained approximately 65 new-

                                         5
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 6 of 33 PageID #: 260



book IVIG transaction accounts through Brizuela [Id.].                Defendants

also obtained numerous additional new referrals from Brizuela

during that same period for whom Defendants attempted to obtain

pre-authorization payment approval [Id.].

       Plaintiff alleges that neither she, nor the putative class

members, had CIPD, the medical condition diagnosed to trigger the

sale of IVIG [Dkt. No. 9 at 7].           Plaintiff asserts that Defendants

knew Felix Brizuela, D.O. was making CIDP diagnoses to trigger the

sale of IVIG at an incident rate exponentially higher than any

rate published in peer review studies, higher than any other

prescribers, and that Brizuela’s documentation in the possession

of Defendants did not support new-book IVIG transactions [Id.].

It is further alleged that Defendants knew the health, safety, and

wellbeing of Plaintiff and punitive class members were at risk

because Defendants were making improper payments to obtain new-

book IVIG transactions through Brizuela [Id. at 8].

       According to the Amended Complaint, IVIG is infused slowly

over   a   course   of    hours,    and   it   requires   surgical     PICC    line

placement and placement for infusion or IV administration for each

infusion    [Dkt.   No.    9   at   8].       Both   methods   of   infusion   are

associated with risk of infection, injury, disease, and death

[Id.].     Side effect rates for IVIG are high and include extreme

fatigue, malaise, fever, nausea vomiting, all described as flu-

like symptoms, headaches, blood pressure changes, and tachycardia

                                          6
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 7 of 33 PageID #: 261



[Id.].     Plaintiff   asserts   the       infusions   prevent   people   from

carrying out functions of daily living and work on the days of

their infusion, and for some days, thereafter [Id.].               Plaintiff

further claims that IVIG is associated with acute renal failure,

thromboembolic events, aseptic meningitis, neutropenia, and skin

reactions, among other risks [Id.].             All IVIG patients require

administration and monitoring associated with the infusions [Id.].

     The allegations state that Felix Brizuela, D.O. performed no

services on behalf of Defendants to legitimately earn ten (10)

payments made to Brizuela by and on behalf of Defendants [Dkt. No.

9 at 8].   Plaintiff contends that Defendants admit the payments to

Brizuela violate their own policies, and that those policies were

put in place, in part, to protect the health, safety, and wellbeing

of IVIG purchasers, including Plaintiff and the other putative

class members [Id.].      Plaintiff alleges that Defendants made the

improper payments to Brizuela and violated their own policies to

increase new-book IVIG transactions, increase paid and underpaid

sales commissions, and increase corporate profits [Id. at 8-9].

Plaintiff further contends that the Defendants’ wrongful actions

were concealed from Plaintiff and putative class members, and that

Plaintiff became aware of the wrongful payments in April 2019 [Id.

at 9].

     Plaintiff’s Amended Complaint is brought individually and on

behalf of the putative class members she seeks to represent [Dkt.

                                       7
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 8 of 33 PageID #: 262



No. 9 at 9].    Plaintiff defines the proposed class as follows:

     All persons who were prescribed immunoglobulin (IVIG) by
     Felix Brizuela, D.O. between April 3, 2012 and March 19,
     2015 and were directed to Defendants AmerisourceBergen
     Corporation, US Bioservices Corporation, Ig.G. of
     America, Inc., and IHS Acquisition XXX, Inc. for
     purchase of IVIG.

[Id. at 9].

                        II.     STANDARD OF REVIEW

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a defendant to move for dismissal upon the ground that a complaint

does not “state a claim upon which relief can be granted.” In

ruling on a motion to dismiss, a court “must accept as true all of

the factual allegations contained in the complaint.”            Anderson v.

Sara Lee Corp., 508 F.3d 181, 188 (4th Cir. 2007) (quoting Erickson

v. Pardus, 551 U.S. 89, 94 (2007)).           A court is “not bound to

accept as true a legal conclusion couched as a factual allegation.”

Papasan v. Allain, 478 U.S. 265, 286 (1986).                A court also

liberally   construes    “the    complaint,   including   all    reasonable

inferences therefrom, … in Plaintiff’s favor.” Estate of Williams-

Moore v. All. One Receivables Mgmt., Inc., 335 F. Supp. 2d 636,

646 (M.D.N.C. 2004) (citations omitted).

     A motion to dismiss under Rule 12(6)(b) tests the “legal

sufficiency of a complaint.”       Francis v. Giacomelli, 588 F.3d 186,

192 (4th Cir. 2009).       A court should dismiss a complaint if it

does not contain “enough facts to state a claim to relief that is


                                      8
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 9 of 33 PageID #: 263



plausible on its face.”      Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007).     Plausibility exists “when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).        To withstand a motion

to dismiss under Federal Rule of Civil Procedure 12(b)(6), a

complaint must plead enough facts “to state a claim to relief that

is plausible on its face.”      Wikimedia Found. v. Nat’l Sec. Agency,

857 F.3d 193, 208 (4th Cir. 2017) (quoting Ashcroft, 556 U.S. at

678 (2009)).    The factual allegations “must be enough to raise a

right to relief above a speculative level.”         Twombly, 550 U.S. at

545.    The facts must constitute more than “a formulaic recitation

of the elements of a cause of action.”         Id. at 555.     A motion to

dismiss “does not resolve contests surrounding the facts, the

merits of a claim, or the applicability of defenses.”           Republican

Party of N.C. v. Martin, 980 F.2d 942, 952 (4th Cir. 1992).

                             III. DISCUSSION

       Defendants ask the Court to dismiss all claims in the Amended

Complaint.    The Court will discuss each in turn.

    A. Negligence and Personal Injury

       Defendant requests dismissal of Plaintiff’s Negligence and

Personal Injury claims at Counts I and II of the Amended Complaint 3


3 Defendants note that Count I of the Amended Complaint is titled
“Negligence,” while Count II is titled “Personal Injury.”
                                     9
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 10 of 33 PageID #: 264



[Dkt. No. 15].       Defendants argue that Plaintiff fails to state a

claim because Plaintiff relies on statutory violations, under the

Stark Act, 42 U.S.C. § 1395nn, and the Anti-Kickback law, 42 U.S.C.

§ 1320a-7b, for which no private right of action exists [Dkt. No.

15-2 at 3]. The Stark Act prohibits a physician who has a financial

relationship with an entity from making a referral to that entity

for the furnishing of certain services for which payment may be

made by the federal government under the Medicare program.           See 42

U.S.C. § 1395nn.      The Anti-Kickback law is a criminal statute that

prohibits the knowing and willful solicitation and/or receipt of

remuneration in return for referring a patient for the furnishing

of an item or service for which payment may be made in whole or in

part under a federal health care program.         See 42 U.S.C. § 1320a-

7b.    Defendants argue that rights under the Anti-Kickback statute

are only enforceable through the qui tam provisions of the False

Claims Act [Dkt. No. 15-2 at 4].

       In the alternative, Defendants argue that there exists no

common law duty of care as between Plaintiff and Defendants, and

that Plaintiff’s negligence claims are barred by the economic loss

rule   [Dkt.   No.    15-2   at   6-9].    Defendants   also   submit   that



Defendants argue that personal injury is a form of injury or
category of damages recoverable in a negligence action, and not an
independent cause of action. Defendants address Count II as part
of their argument to dismiss the negligence claim in Count I [Dkt.
No. 15-2 at 2, n.2], and the Court will address both counts
together.
                                      10
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 11 of 33 PageID #: 265



Plaintiff’s     negligence         claims    must    fail     because     one    cannot

negligently aid and abet the tortious acts of another [Id. at 9-

11].    They further contend that even if Defendants were negligent,

the alleged acts of Felix Brizuela, D.O., were an intervening and

superseding cause that breaks the chain of liability [Id. at 12].

       Plaintiff responded to Defendants’ motion to dismiss by first

noting that Plaintiff has not alleged causes of action under either

the Stark Act or Anti-Kickback Law [Dkt. No. 19 at 11].                       Plaintiff

asserts that the statutes do not prohibit a person from asserting

state   tort   claims    based      on   conduct     that     results    in     personal

injuries and damages where the conduct may also violate federal

regulatory     standards      or    criminal       statutes     [Id.].        Plaintiff

contends that Defendants owed a duty of care to prevent the likely

foreseeable injuries to Plaintiff and putative class members, and

that Plaintiff has alleged detailed and specific examples of

wrongful     conduct     by    Defendants           which     created     a      likely,

foreseeable,    and     unreasonable        risk    of   harm    to    Plaintiff       and

potential class members [Id. at 6-8].                Plaintiff argues that West

Virginia law recognizes a cause of action of tortious concert of

action and that Defendants can, in fact, be held liable for the

tortious concert of action asserted against them [Id. at 9].

Finally,     Plaintiff     contends      that      Defendants’        conduct    was    a

substantial factor in causing Plaintiff’s alleged injuries and

that they are not relieved from liability by the acts of Felix

                                            11
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 12 of 33 PageID #: 266



Brizuela, D.O. [Id. at 13].

      The Court agrees that Plaintiff has not alleged violations of

the Stark Act or the Anti-Kickback Law in the Amended Complaint.

While civil suits are not uncommon under the Anti-Kickback Law,

they primarily take the form of a qui tam action under the False

Claims Act (“FCA”) 4.       Defendants fail to provide the Court with

precedential authority establishing that conduct which may violate

the Stark Act and the Anti-Kickback Law can never be the basis for

a lawsuit under a different statute or legal theory.

      Here, Plaintiff does not allege violations of the FCA or

causes of action under the Stark Act 5 or Anti-Kickback Law as

grounds for recovery.       Rather, she brings a common law negligence

claim and claim for personal injuries related to Defendants’

conduct    in   providing    wrongful,    substantial    assistance,     and

encouragement to Felix Brizuela, D.O. to diagnose CIDP and increase




4One example of such a suit that came to the Court’s attention in
researching this issue involves one of the Defendants in this
matter. US Bioservices entered into a stipulation and order of
settlement and dismissal in the United States District Court for
the Southern District of New York in an Anti-Kickback and FCA case
arising   from   a   remuneration    arrangement   with   Novartis
Pharmaceutical Corporation (“Novartis”) [United States of America
v. U.S. Bioservices Corp., No. 1:17-cv-6353-CM, Dkt. No. 5].

5The Stark Act gives no one the right to sue and never appears in
court alone. It always travels as a companion of another statute
that creates a cause of action, typically, the False Claims Act.
See United States ex rel. Bookwalter v. UPMC, 946 F.3d 162, 169
(3rd Cir. 2019). A Medicare claim that violates the Stark Act is
a false claim under the FCA. Id. (citation omitted).
                                     12
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 13 of 33 PageID #: 267



Defendants’ new-book IVIG transactions at an increased profit to

Defendants.       Plaintiff alleged that Defendants paid Brizuela from

April 3, 2012 to March 19, 2015, in exchange for increasing

Defendants’ number of new-book IVIG transactions.                           Given the

allegations, dismissal of Counts I and II because the Stark Act

and Anti-Kickback Law prohibit any and all private claims is not

warranted.         See    Braun      v.   Promise      Regional      Medical   Center-

Huntchinson, Civ. A. 11-2180, 2011 WL 6304119 (U.S.D.K. Dec. 16,

2011) (finding that the Stark Act does not limit the authority of

a court to grant relief for unjust enrichment and it is not

presumed that the common law is changed by the passage of a statute

which gives no indication that it proposes such a change); State

ex   rel.   Van    Nguyen       v.   Berger,    483    S.E.2d   71    (W.   Va.   1996)

(explaining that common law is not to be construed as altered or

changed by statute, unless legislative intent to do so be plainly

manifested).

      The    Court       also    cannot    find       that   Plaintiff      failed    to

sufficiently plead a claim for negligence based on lack of duty by

Defendants.        “In    order      to   establish      a   prima    facie    case   of

negligence in West Virginia, it must be shown that the defendant

has been guilty of some act or omission in violation of a duty

owed to the plaintiff.           No action for negligence will lie without

a duty broken.”      Syl. Pt. 1, Parsley v. General Motors Acceptance

Corporation, 280 S.E.2d 703 (W. Va. 1981).                    A duty exists when a

                                           13
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 14 of 33 PageID #: 268



person “engages in affirmative conduct, and thereafter realizes or

should realize that such conduct has created an unreasonable risk

of harm to another.”       Robertson v. LeMaster, 301 S.E.2d 563, 567

(W. Va. 1983) (citing Restatement (Second) of Torts § 321 (1965)).

Under these circumstances, a duty exists to exercise reasonable

care to prevent the threatened harm.            Id.     “The obligation to

refrain from particular conduct is owed only to those who are

foreseeably endangered by the conduct and only with respect to

those    risks    or   hazards    whose    likelihood   made   the   conduct

unreasonably dangerous.”         Id. at 568 (citation omitted).

      Foreseeability is the “ultimate test” of whether a duty of

care exists.      Syl. Pt. 8., Aikens v. Debow, 541 S.E.2d 576 (W. Va.

2000).    This asks whether an ordinary man in the defendant’s

position, considering what he knew or should have known, would

have anticipated the general harm suffered would likely occur.

Id. at 581.      While foreseeability is necessary to establish a duty

of care, the court can also consider “the core issue of the scope

of the legal system’s protection, including the likelihood of

injury, the magnitude of burden of guarding against it, and the

consequences of placing that burden on defendant.”             Bilmar Ltd.

P’ship v. Prima Mktg., LLC, Civ. A. No. 2:13-1439, 2013 WL 6195722,

at *4 (S.D. W. Va. Nov. 27, 2013) (citations omitted).               When a

case involves a physical injury, a special relationship analysis



                                      14
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 15 of 33 PageID #: 269



is not required to find a duty of care.          Bragg v. United States,

741 S.E.2d 90, 99 (W. Va. 2013).

      The Amended Complaint contains sufficient facts to support a

negligence    claim.     Plaintiff    alleged   affirmative      conduct   by

Defendants in making payments to Felix Brizuela, D.O. to increase

IVIG transactions, and in concealing from patients information

regarding the payments and the increased number of CIPD diagnoses

in the geographic location.          Plaintiff asserts that harm was

foreseeable because each Defendant sold IVIG in the supply chain

knowing there was a substantial likelihood the sales were improper

due to the illegal payment scenario under which the sales were

procured. Plaintiff claims that Defendants failed to guard against

foreseeable conduct of corrupt salespeople, corrupt managers, and

others   within    the   corporate   structure.       Further,    Plaintiff

contends that neither she nor putative class members had CIDP

during the period in which the Defendants made the payments and

when Brizuela made their diagnoses.             Plaintiff raised policy

considerations in the Amended Complaint by stating that there is

immense social value to the interests threatened by Defendants’

behavior, namely the health, safety, and welfare of the Plaintiff.

After a period of discovery, it may be that Plaintiff cannot prove

the negligence and personal injury claims as a matter of law.              At

this stage, the allegations are sufficient to establish a plausible

claim for negligence and corresponding personal injury.

                                     15
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 16 of 33 PageID #: 270



        Defendants’ argument regarding the economic loss rule is

also misplaced because Plaintiff alleged more than a financial

loss.     Negligence claims generally require damages from property

loss or personal injury.          See E. Steel Constructors, Inc. v. City

of Salem, 549 S.E.2d 266, 272 (W. Va. 2001).             In West Virginia,

      an individual who sustains purely economic loss from an
      interruption in commerce caused by another’s negligence
      may not recover damages in the absence of physical harm
      to that individual’s person or property, a contractual
      relationship with the alleged tortfeasor, or some other
      special relationship.

Aikens, 541 S.E.2d at 589.           Here, Plaintiff has alleged the side

effects,    risks,     and   symptoms   associated     with   IVIG    treatment,

including fatigue, malaise, fever, nausea, vomiting, headaches,

blood     pressure     changes,      tachycardia,     acute   renal     failure,

thromboembolic events, aseptic meningitis, neutropenia, and skin

reactions.       Plaintiff seeks damages for pain and suffering among

other losses.

      Plaintiff further alleged that a special relationship existed

between    the    parties    because    there   was   foreseeable     risk   that

individuals would be misdiagnosed with CIDP and referred for IVIG

therapy because of the wrongful payments to Brizuela.                 Defendants

cite Henry v. Synchrony Bank, No. CV 3:16-5999, 2016 WL 6871269

(S.D. W. Va. Nov. 21, 2016) in support of the argument that

Plaintiff    may     not   recover   economic   losses   in   the    absence   of

personal injury or property damage.             However, the Court in Henry


                                        16
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 17 of 33 PageID #: 271



did not dismiss at the 12(b)(6) stage, finding that it was unclear

whether Plaintiff could establish a special relationship with

Defendant to maintain the action and that the complaint stated a

plausible claim for recovery.          Henry, 2016 WL 6871269, at *4.

Similarly, Plaintiff’s claim should not be dismissed based on the

economic loss rule.

      Defendants’ argument in the alternative, that Plaintiff’s

negligence claim must fail because Defendants cannot “negligently”

aid or abet the tortious conduct of another, is also unpersuasive.

West Virginia law recognizes a cause of action and liability for

“concert of action.”      Price v. Halstead, 355 S.E.2d 380 (W. Va.

1987); Courtney v. Courtney, 413 S.E.2d 418 (W. Va. 1991).           Courts

interpreting West Virginia law have applied this “concert of

action” theory to support a variety of actions including holding

a third party liable for inducing a physician to breach the

fiduciary relationship by disclosing confidential information,

Morris v. Consolidation Coal Co., 446 S.E.2d 648, 657 (W. Va.

1994),   and   holding    an   individual   liable    for   assisting    and

encouraging a battery by another on a third party, Barth v.

Performance Trucking Co., Inc., 424 S.E.2d 602 (W. Va. 1992).

Similarly, this Court has recognized that the West Virginia Human

Rights Act provides for a cause of action against individuals who

aid or abet an unlawful discriminatory act.           See Larry v. Marion

County Coal Company, 302 F.Supp.3d 763,776-777 (N.D. W. Va. 2018)

                                     17
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 18 of 33 PageID #: 272



(citing Holsten v. Norandex, Inc., 461 S.E.2d 473 (W. Va. 1995)).

      In   this    case,    Plaintiff       alleges      a   concert   of   action    by

Defendants    to     provide        wrongful,         substantial   assistance        and

encouragement       to      Felix     Brizuela,         D.O.,    which      Defendants

foreseeably       knew   would      cause    harm.        Construing     the    Amended

Complaint in the light most favorable to the Plaintiff, as it must,

the Court finds that Plaintiff has alleged Defendants knew of each

other’s tortious conduct and provided substantial assistance or

encouragement of such conduct for which Defendants may be liable.

      The Court further disagrees with Defendants that dismissal is

appropriate       because     the     acts       of    Felix    Brizuela,      D.O.   in

intentionally misdiagnosing Plaintiff and punitive class members

with CIDP and referring them for IVIG therapy were an intervening

and superseding cause that render Brizuela solely liable for

damages.     A tortfeasor whose negligence is a “substantial factor

in bringing about injuries is not relieved from liability by the

intervening acts of third persons if those acts were reasonably

foreseeable by the original tortfeasor at the time of his negligent

conduct.”    See Syl. Pt. 13, Anderson v. Moulder, 394 S.E.2d 61 (W.

Va. 1990); Syl. Pt. 15, Marcus v. Staubs, 736 S.E.2d 360 (W. Va.

2012).

      Plaintiff alleges that Defendants engaged in wrongful conduct

to induce the new-book sales of IVIG and continued their wrongful

conduct after Brizuela’s record number of false diagnosis of CIDP.

                                            18
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 19 of 33 PageID #: 273



Plaintiff further contends that after the diagnosis, Defendants

wrongfully obtained Plaintiff’s private health information without

consent and authorization.          As pled, Defendants would not be

relieved from liability because Brizuela’s wrongful conduct was

foreseeable from Defendants’ affirmative conduct.             Based on the

allegations of the Amended Complaint, Counts I and II are not

appropriate for dismissal at this stage.

    B. Civil Conspiracy

      Defendants assert that Count III of the Amended Complaint, a

claim for civil conspiracy, must fail because it is not a stand-

alone   cause   of   action   and   because   affiliated   companies    like

Defendants cannot conspire as a matter of law 6 [Dkt. No. 15-2 at

13-14].    Plaintiff counters that West Virginia law recognizes a

cause of action for civil conspiracy, regardless of whether the

claim requires an underlying tort or harm resulting from the

conspiracy [Dkt. No. 19 at 14].        See Dunn v. Rockwell, 689 S.E.2d

255 (W. Va. 2009); Doe-1 v. Corp. of President of the Church of

Jesus Christ of Latter-day Saints, 801 S.E.2d 443 (W. Va. 2017).


6 Defendants cite Sherman Antitrust Act cases in support of the
contention that affiliated companies under the same parent cannot
conspire as a matter of law [Dkt. No. 15-2 at 14]. See Copperweld
Corp. v. Independence Tube Corp., 467 U.S. 752, 777 (1984); and
Advanced Health-Care Serv., Inc. v. Radford Community Hosp., 910
F.2d 139, 146 (4th Cir. 1990). Defendants also cite a West Virginia
case in support of their argument; however, it also involves
antitrust, unfair trade practices, and consumer protection claims.
See Princeton Ins. Agency, Inc. v. Erie Ins. Co., 690 S.E.2d 587
(W. Va. 2009).
                                     19
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 20 of 33 PageID #: 274



Plaintiff also responds that the Sherman Antitrust Act cases cited

by Defendants do not support the argument that related businesses

cannot    commit   civil   conspiracy     [Dkt.   No.   17-18].    Plaintiff

contends that the cases narrowly apply the provisions of the

Sherman Act anti-trust law and the manner in which one can satisfy

the restraint on trade provision of that Act [Id. at 18].

      A civil conspiracy requires (1) “a combination of two or more

persons by concerted action” to (2) “accomplish an unlawful purpose

or to accomplish some purpose, not itself unlawful, by unlawful

means.”   Dunn, 689 S.E.2d at 268.        “A civil conspiracy is … a legal

doctrine under which liability for a tort may be imposed on people

who did not actually commit a tort themselves but who shared a

common plan for its commission with the actual perpetrator(s).”

Syl. Pt. 9, in part, Dunn, 689 S.E.2d 255.              A civil conspiracy

claim is created by the wrongful acts that injured the plaintiff,

and not the conspiracy itself.       Id.     However, it is not necessary

for every member of a conspiracy to be aware of every action taken

in furtherance of the conspiracy to find liability.               Doe-1, 801

S.E.2d at 473.     Doe-1 rejected the argument that demonstration of

a duty owed to plaintiff by a conspiracy defendant is an essential

element of a civil conspiracy claim.         There, a defendant dismissed

through summary judgment, argued that he did not owe a duty to the

plaintiff, and therefore, could not be found liable for conspiracy.

The court rejected the argument and stated:

                                     20
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 21 of 33 PageID #: 275



      While this Court has said that “the proponent of a civil
      conspiracy claim must produce at least circumstantial
      evidence that each member of the alleged conspiracy
      shared the same conspiratorial objective and mutual
      agreement, we have not said that each member of a
      conspiracy must independently owe a duty to the
      plaintiff.”

Doe-1, 801 S.E.2d at 477.

      Plaintiff      has   alleged    facts    for   an     underlying      tort    –

fraudulent concealment – and the conspiracy and contributing acts

of   the   Defendants      taken     in   furtherance     of     the    conspiracy.

Plaintiff alleges that Defendants conspired through a payment

scheme and through manipulation of the prior authorization process

to have Brizuela diagnose his patients with CIDP for which Brizuela

would prescribe and obtain approval for IVIG infusion therapy.

The object to be accomplished by the conspiracy was for Defendants

to increase sales of new-book IVIG treatments.                         The means of

accomplishing that object was the alleged wrongful payment and

concealed    prior    authorization       scheme   used    by    Defendants    with

Brizuela.    The alleged result of the conspiracy was that Plaintiff

and punitive class members were diagnosed with CIDP in record

numbers    and   referred    for   IVIG    infusions      they   believed     to   be

necessary, as Brizuela became one of the highest volume IVIG

prescribers in the United States. Plaintiff has alleged sufficient

facts to state a claim for civil conspiracy.

      Defendants offer no binding authority that would prohibit

affiliated companies from being held liable for civil conspiracy

                                          21
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 22 of 33 PageID #: 276



where the alleged conspiracy involves a participant outside the

companies.    The Sherman Antitrust Act cases cited by Defendants do

not support dismissal of the claims here.               Viewing the allegations

set forth in the Amended Complaint in favor of Plaintiff, the Court

finds that Plaintiff has alleged a plausible claim for civil

conspiracy.

   C. Fraudulent Concealment

      Defendants     argue    that     Plaintiff’s      fraudulent    concealment

claim fails because Defendants had no duty to disclose payments or

transfers of value made to Brizuela and because Plaintiffs failed

to allege an essential element of the claim, justifiable reliance

[Dkt. No. 15-2 at 15].           Plaintiff argues that that the Amended

Complaint     includes     sufficient         facts    to    establish     acts    of

concealment by Defendants [Dkt. No. 19 at 18].

      Fraudulent concealment involves the concealment of facts by

one with knowledge or the means of knowledge, and a duty to

disclose,    coupled      with   an    intention      to    mislead   or   defraud.

Trafalgar House Constr., Inc. v. ZMM, Inc., 567 S.E.2d 294, 300

(W. Va. 2002) (citing Silva v. Stevens, 589 A.2d 852, 857 (Vt.

1991)).      In    alleging      the   claim,     a    party   must   state       with

particularity       the      circumstances            constituting       fraudulent

concealment.      Fed. R. Civ. P. 9(b).         Fraudulent concealment arises

when a party conceals facts, or the means to obtain facts, when

they had a duty to disclose, in order to mislead or defraud.

                                         22
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 23 of 33 PageID #: 277



Livingston v. K-Mart Corp., 32 F. Supp. 2d 369, 374-75 (S.D. W.

Va. 1998).     If a party conceals a fact that is material to the

transaction,     knowing   that    the     other         party       is   acting     on     the

assumption that no such fact exists, the concealment is as much a

fraud as if the existence of the fact were expressly denied.                                Id.

at 375; See Knapp v. Americredit Fin. Servs., 245 F. Supp. 2d 841

(S.D. W. Va. 2003).


      Although    Defendants       argue       that        Plaintiff           has   alleged

fraudulent concealment in conclusory fashion, the Court cannot

agree.    Plaintiff alleged wrongful payments to Felix Brizuela,

D.O. to increase sales of IVIG products, and failing to disclose

the   significant   geographic      spike       in       the    increase        of   CIDP    by

Brizuela.      Plaintiff    also    alleged          a    failure         to   disclose      to

Plaintiff and putative class members that their health, safety,

and wellbeing were at risk because of payments made to Brizuela

for increased referrals for IVIG therapy, and a failure to inform

Plaintiff of Brizuela’s disclosure of private health, financial,

and identifying     information      to       Defendants         without        Plaintiff’s

consent or authorization.          Plaintiff likewise alleged that she

reasonably    believed     that    the    referral             for   IVIG      therapy      was

necessary and she agreed to the purchase of IVIG infusions in

reliance upon that reasonable belief.                    These allegations identify

specific acts by Defendants; therefore, Plaintiff has stated a



                                         23
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 24 of 33 PageID #: 278



plausible claim for fraudulent concealment which is all the Rule

12(b)(6) threshold requires and dismissal of Count IV is not

warranted.

   D. Unjust Enrichment/Disgorgement

      Defendants argue that the failure of Plaintiff’s fraudulent

concealment claim is similarly fatal to the claim for unjust

enrichment [Dkt. No. 15-2 at 16].         Plaintiff counters that she has

pled factual allegations sufficient to state a claim [Dkt. No. 19

at 19-20].

      If “benefits have been received and retained under such

circumstances that it would be inequitable and unconscionable to

permit the party receiving them to avoid payment therefor, the law

requires the party receiving the benefits to pay their reasonable

value.”     Realmark Developments, Inc. v. Ranson, 542 S.E.2d 880,

884-85 (W. Va. 2000).      The right to recover for unjust enrichment

is based on the principles of equity.         “Unjust enrichment … is but

the equitable reason for requiring payment for value of goods and

services received.”      Realmark Developments, Inc. v. Ranson, 588

S.E.2d 150, 153 (W. Va. 2003) (quoting Nehi Beverage Co., Inc. of

Indianapolis v. Petri, 537 N.E.2d 78, 85 (Ind.Ct.App. 1989).

      The   Amended   Complaint   alleged     that   Defendants   concealed

wrongful payments to Brizuela and that Plaintiff was not aware of

the concealed payments which triggered her diagnosis of CIDP and

referral for IVIG therapy until April 2019. Plaintiff also alleged

                                     24
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 25 of 33 PageID #: 279



that   she    and   putative    class    members      reasonably     relied    upon

Defendants to engage in legal marketing and sales practices and

they would not have purchased IVIG from Defendants if the concealed

payment scheme were disclosed.            Finally, Plaintiff alleged that

Defendants were unjustly enriched by their conduct and have failed

to reimburse Plaintiff and putative class members for their unjust

enrichment.         Plaintiff   alleged      sufficient      facts   to    state    a

plausible claim for unjust enrichment and dismissal of Count V

under Rule 12(b)(6) is improper.

   E. Breach of Confidentiality and Violation of Privacy

       Defendants contend there is no basis for Plaintiff’s claim at

Count VI for breach of confidentiality and violation of privacy

because      laws   governing   the     security      and    confidentiality       of

personal      health   information,      such    as    the    Health      Insurance

Portability and Accountability Act of 1996 (“HIPAA”), make clear

that the disclosure of information from one health care provider

to other health care providers or third parties for treatment,

payment, and health care operations is permissible without the

consent of the patient [Dkt. No.15-2 at 17].                   Plaintiff claims

that her cause of action arises under West Virginia case law which

recognizes an individual’s right to privacy with respect to medical

records and medical information regardless of HIPAA [Dkt. No. 19

at 20].



                                        25
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 26 of 33 PageID #: 280



      The Fourth Circuit has noted that Congress, through HIPAA,

intended to recognize “the importance of protecting the privacy

of health information in the midst of the rapid evolution of

health information systems.”         S.C. Med. Ass'n v. Thompson, 327

F.3d 346, 348 (4th Cir. 2003).         HIPAA regulations, at 45 C.F.R.

§ 164.506, allow a covered entity to use or disclose “protected

health   information     for   treatment,     payment,       or     health     care

operations,” without prior authorization or consent.                  Under the

regulation,      “payment”     includes       obtaining        or      providing

“reimbursement     for   the   provision     of     health    care”     such     as

eligibility or coverage determinations and the review of “health

care services with respect to medical necessity, coverage under a

health   plan,    appropriateness     of    care,     or     justification      of

charges.”     45 C.F.R. § 164.501.         The term “treatment” includes

“the provision, coordination, or management of health care and

related services by one or more health care providers, including

the coordination or management of health care by a health care

provider with a third party; consultation between health care

providers relating to a patient; or the referral of a patient for

health care from one health care provider to another.”                 Id.

      West Virginia recognizes a cause of action against a third

party for the inducement of an improper disclosure of private

medical information:

      A patient does have a cause of action against a third

                                     26
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 27 of 33 PageID #: 281



      party who induces a physician to breach his fiduciary
      relationship if the following elements are met: (1) the
      third party knew or reasonably should have known of the
      existence of the physician-patient relationship; (2) the
      third party intended to induce the physician to
      wrongfully disclose information about the patient or the
      third party should have reasonably anticipated that his
      actions would induce the physician to wrongfully
      disclose such information; (3) the third party did not
      reasonably believe that the physician could disclose
      that information to the third party without violating
      the duty of confidentiality that the physician owed the
      patient;   (4)   the   physician   wrongfully   divulges
      confidentiality information to the third party.

Syl. Pt. 5, Morris v. Consolidation Coal Co., 446 S.E.2d 648 (W.

Va. 1994).      Common law “tort claims based upon the wrongful

disclosure of medical or personal health information are not

preempted by the Health Insurance Portability and Accountability

Act of 1996.”    R.K. v. St. Mary’s Medical Center, Inc., 735 S.E.2d

715, 724 (W. Va. 2012).       Moreover, an allegation “which pertain[s]

to the improper disclosure of medical records, does not fall within

the MPLA 7 definition of “health care” and, therefore, the MPLA does

not apply.”     Id. at 727.

      As Plaintiff notes, 45 C.F.R. § 164.506 specifically exempts

any use or disclosure of health care information that requires an

authorization as set forth in 45 C.F.R. § 164.508(a)(2)-(4).

Provision 45 C.F.R. § 164.508(a)(3) requires an authorization for

marketing where the marketing involves financial remuneration, and


7The MPLA is a reference to The West Virginia Medical Professional
Liability Act, codified at 55-7B-1 et seq. of the West Virginia
Code.
                                     27
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 28 of 33 PageID #: 282



the authorization must state that such remuneration is involved.

The     provision    at     45    C.F.R.        §   164.508(a)(4)      requires    an

authorization for any disclosure of protected health information

that is a sale of the protected health information.                    Furthermore,

45 C.F.R. § 164.502(b) requires that only the minimum necessary

elements     of   protected      health    information      should   be    obtained.

      In    the   Amended    Complaint,         Plaintiff   asserted      facts   that

arguably establishes a claim for breach of confidentiality and

violation of privacy.         Plaintiff alleged that Defendants obtained

Plaintiff’s and putative class members’ private health, financial,

and     identifying        information          without     their      consent     or

authorization.      Plaintiff also alleged that Defendants wrongfully

induced Brizuela to provide access to Plaintiff’s and putative

class    members’    private      information        through   wrongful     payments

intended to increase IVIG sales.            Because West Virginia recognizes

a   cause    of   action    independent         from   HIPAA   for   the    improper

disclosure of private medical information, the allegations of the

Amended Complaint state a plausible claim for recovery.                    Dismissal

of Count VI is not warranted.

    F. Punitive Damages

      Plaintiff’s Amended Complaint includes at Count VII a claim

titled “Punitive Damages” [Dkt. No. 9 at 21].                  Plaintiff concedes

that a claim for Punitive Damages should not be asserted as a

separate cause of action, and instead is a remedy for relief sought

                                           28
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 29 of 33 PageID #: 283



as part of the other claims asserted [Dkt. No. 19 at 25]. Plaintiff

requests the opportunity to designate the remedy in the Prayer for

Relief to the extent it is not already included [Id.].             The Court

notes that punitive damages are included in the Prayer for Relief

in the Amended Complaint [Dkt. 9 at 22].         Considering Plaintiff’s

concession, Defendants’ request to dismiss Count VII is moot.

   G. The Medical Professional Liability Act

      Defendants include as grounds for their motion to dismiss an

argument that Plaintiff failed to comply with the pre-suit notice

requirements of the MPLA which is fatal to Plaintiff’s case [Dkt.

No. 15-2 at 19].     A claim is governed by the MPLA if a plaintiff

alleges   medical   professional    liability    against    a    health   care

provider or health care facility while rendering health care

services.     W. Va. Code § 55-7B-4(a); See Manor Care, Inc. v.

Douglas, 763 S.E.2d 73, 87 (W. Va. 2014).          “Medical professional

liability” is defined as “liability for damages resulting from the

death or injury of a person for any tort or breach of contract

based on health care services rendered, or which should have been

rendered, by a health care provider or health care facility to a

patient.”    W. Va. Code § 55-7B-2(i).      This includes “other claims

that may be contemporaneous to or related to the alleged tort … in

the context of rendering health care services.”            Id.

      The MPLA defines “health care providers” and “health care

facilities” to include pharmacies and related entities.               W. Va.

                                     29
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 30 of 33 PageID #: 284



Code § 55-7B-2(g)-(f), (n).        The statute defines “[h]ealth care”

as:

      (1)[a]ny act, service or treatment provided under,
      pursuant to or in the furtherance of a physician’s plan
      of care, a health care facility’s plan of care, medical
      diagnosis or treatment [and] (2)[a]ny act, service or
      treatment performed or furnished, by any health care
      provider or person supervised by or acting under the
      direction of a health care provider or licensed
      professional for, to or on behalf of a patient during
      the patient’s medical care….

Id. at § 55-7B-2(e)(1)-(2).       Pursuant to the MPLA, “no person may

file a medical professional liability action against any [health

care facility or related entity] without complying with” the pre-

suit notice requirements.       W. Va. Code § 55-7B-6(a).

      When a defendant asserts it is entitled to the protections

provided by the MPLA, the defendant is required to provide an

explanation of the nature and basis for claiming that the act

applies to Defendant and how its pre-suit notification rights have

been violated.     See Hinchman v. Gillette, 618 S.E.2d 387 (W. Va.

2005); Boggs v. Camden-Clark Memorial Hospital Corp., 609 S.E.2d

917 (W. Va. 2004).      Plaintiff contends that Defendants have not

provided a Hinchman letter identifying which Defendant claims to

be a health care provider within the meaning of the MPLA, outlining

the care provided to Plaintiff, and the manner in which the health

care is encompassed by Plaintiff’s claims           [Dkt. No. 19 at 23].

Plaintiff argues that, to the extent the Court finds she did not

comply   with   pre-suit   notification     requirements    of   the   MPLA,

                                     30
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 31 of 33 PageID #: 285



dismissal is inappropriate and Plaintiff should be provided an

opportunity to amend the claim so that it may be addressed on the

merits.    See Gray v. Mena, 625 S.E.2d 326 (W. Va. 2005).

      Defendants       demand   dismissal     because     US    Bioservices      is

licensed    with   the   West    Virginia    Board   of   Pharmacy,       of   which

Defendants ask the Court take judicial notice, and Plaintiff was

referred to US Bioservices for IVIG therapy [Dkt. No. 20 at 3].

Plaintiff      notes    that    Defendants,    including       US   Bioservices,

provided no health care services required to administer IVIG

therapy, and instead contracted with an entity unaffiliated with

Defendants,      Critchfield     Specialty     Infusion,       to   perform     the

infusion of the IVIG product marketed and distributed by Defendants

[Dkt. No. 19 at 22-23 and Exh. 1].             Plaintiff also asserts that

the   claims    arise    from    Defendants’    wrongful       payments    to   and

influence on Felix Brizuela, D.O. rather than the provision of

legitimate health care services [Id.].

      In West Virginia, the Hinchman Court was careful to articulate

that the “requirement of pre-suit notice of claim and screening

certificate of merit is not intended to restrict or deny citizens’

access to the courts.”          Hinchman, 625 S.E.2d at 388, Syl. Pt. 2,

in part.       The Court also noted that the purpose of statutes

impacting rights of litigants is not to create some breed of

gamesmanship.      Id. at 394.

      The Court is not convinced that dismissal of Plaintiff’s

                                       31
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 32 of 33 PageID #: 286



claims based on a failure to comply with the MPLA is proper under

Rule 12(b)(6) considering the factual allegations set forth in the

Amended Complaint.      Although US Bioservices is licensed with the

West Virginia Board of Pharmacy, at this time, it is unclear

whether Defendants are entitled to the protections of the MPLA as

having provided health care services to Plaintiff and putative

class members.     The Hinchman Court explained that, in reviewing a

claim of insufficiency of notice, “a principal consideration …

should be whether a party challenging or defending the sufficiency

of a notice and certificate has demonstrated a good faith and

reasonable effort to further the statutory purposes.”             Hinchman,

618 S.E.2d at 395.         The circumstances presented here do not

necessitate dismissal.        Rather, Defendants should outline for

Plaintiff the health care services they provided Plaintiff within

the meaning of the MPLA, such that a pre-suit notification was

required, and Plaintiff should seek leave to amend the claims so

that they may be addressed on the merits.

                               IV.   CONCLUSION

      For the reasons stated above, the Court’s Order [Dkt. No. 36]

is AMENDED to the extent that the motion to dismiss [Dkt. No. 15]

is DENIED as to Counts I, II, III, IV, V, and VI, and DENIED AS

MOOT as to Count VII.        The Court further DENIES the motion to

dismiss based on the MPLA.

      The Court ORDERS the parties to MEET AND CONFER regarding the

                                     32
Case 1:19-cv-00073-TSK Document 43 Filed 11/02/20 Page 33 of 33 PageID #: 287



MPLA issue and before Plaintiff files a Second Amended Complaint

if such filing is deemed necessary.        The Court DIRECTS the parties

to file a JOINT STATUS REPORT by no later than December 21, 2020,

to certify that they have met and conferred.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record.

      DATED: November 2, 2020



                                          /s/ Thomas S. Kleeh
                                          THOMAS S. KLEEH
                                          UNITED STATES DISTRICT JUDGE




                                     33
